ROSE, District Judge.
I concur fully with the conclusions announced by the Presiding Judge. To common knowledge such a dredge as that out of the loss of which this case arises cannot be made anything like as safe for a sea voyage as can a ship whether propelled by sails or steam. The standard of seaworthiness with reference to such a dredge is, therefore, very different from that required of a ship. The testimony of the insurance expert is to the effect that experience leads underwriters to charge from three to five times as much for insuring such a dredge on a sea voyage as they would charge for insuring a ship.
The law as it has been established for many years, and can be changed only by the Legislature, and not by the courts, says that where the risks of an employment are obvious to the employé when he enters into the employment he accepts the risk of the employment; that is to say, put in another way, he himself becomes his own insurer against those risks. If he is injured or killed as a result of those risks, neither he nor his have any claim upon his employer, unless the employer has in some way failed to do something which the employer ought to have done and the not doing of which has caused or contributed to the injury of the employé.
In this case, by its contract with the United States, the Ellicott Machine Company assumed the risk of delivering the property — that is to say, the dredge — safely at Colon. That property was worth $158,-000. It doubtless protected itself agajnst that risk by charging a price for the dredge as much in excess of the price at which it would have been willing to deliver the dredge at Baltimore as would compensate it for the actual outlay of towing the dredge from Baltimore to Colon and for insuring it against the risks to which the dredge would be exposed during the voyage. In part this protection was secured by insuring the dredge with the Marine Insurance Underwriters, and in part by itself becoming its own insurer.
The marine engineer, for the loss of whose life this libel in part is filed, put his life at the risk of the voyage. In dollars and cents that life was to his family worth somewhere from $5,000 to $10,000. Let us assume that it was worth $7,500. If the rate of insurance on life for such a voyage would have been as high as on property, the risk he was assuming would have been worth somewhere from $125 to $250. ■It appears from the testimony that the services of a competent marine engineer, without unusual risk, were worth $65 to $80 a month. The voyage to Colon and return would, perhaps, have taken something over a month. He was to receive $75 a month. On the legal assumption, binding on this court, that he with his eyes open assumed the risk of the employment, he for $100 gave his services, and assumed an underwriter’s risk, for which latter alone he ought to have received from $125 to $250. _ . _ ' •
_ _ Under such circumstances it is, of course, quite to be expected -.that those .whose whole condition in life has been so greatly and disastrously *131changed by his death should try to hold those who employed him to go on the voyage liable for the loss or some part of the loss they suffered. This, under the law, they can do if they can show that the employer failed in some duty that it owed the employe, and they cannot do it unless they can show such failure. This, as Judge Morris has pointed out, they have not done. Their husband and father lost' his life, not because the Ellicott Machine Company or the American Towing Company were negligent or failed in any dufy the law put upon them, or either of them, but because the work he assumed to do was a perilous work. Whether it would not be far better that the law should recognize that such loss of life is a part of the necessary cost of the business, and require it to be borne by the business, is a matter for the legislative, and not the judicial branch of the government.
In this as in most other such cases, the cost of the trial to the respondents, successful, as by the decree we will pass they will be, will doubtless exceed, perhaps considerably exceed, the cost of insuring all the men on the dredge against the risks of the voyage. In so saying I do not intend to suggest that the Ellicott Machine Company were, as the law is, under any moral, much less any legal obligation to have provided such insurance.